        Case 1:20-cr-00003-KPF Document 99 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                      -v.-                             20 Cr. 3 (KPF)

OLADAYO OLADOKUN, et al.,                                 ORDER

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On June 25, 2020, the Court scheduled a pretrial conference in this

action for September 16, 2020, at 11:00 a.m. That conference will proceed

as scheduled telephonically. Both counsel and defendants shall appear

telephonically for the conference. The dial-in information is as follows: At

11:00 a.m. on September 16, 2020, the parties shall call (888) 363-4749 and

enter access code 5123533. Please note, the conference will not be available

prior to 11:00 a.m.

       SO ORDERED.

Dated: September 8, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
